                Case 19-17398-btb          Doc 35      Entered 06/16/20 17:24:00             Page 1 of 2




 1 KATHLEEN A. LEAVITT
   CHAPTER 13 BANKRUPTCY TRUSTEE
 2 711 S 4th Street
   Suite 101
 3 Las Vegas, NV 89101
   (702) 853-0700
 4                            UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 5
     IN RE:                                                    Chapter 13
 6                                                             BKS-19-17398-BTB
     PERLA MARIA MEREZKO
 7
                                                               Hearing Date: July 02, 2020
 8                               Debtor                        Hearing Time: 1:30 pm
   PRICE LAW GROUP APC
 9 Attorney for Debtor

10            TRUSTEE'S OPPOSITION TO CONFIRMATION OF POST-CONFIRMATION MODIFIED PLAN -
                   Plan #3 COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL
11
         The Trustee herein, Kathleen A. Leavitt, hereby objects to confirmation of proposed Plan #3 and hereby
12
     represents the following:
13
         The Debtor filed for Chapter 13 relief, or was converted from a Chapter 7, on November 18, 2019. The
14
     Debtor's Chapter 13 Plan #2 was confirmed on March 12, 2020.
15
         However, the Trustee objects to confirmation of the proposed Plan #3 as follows:
16

17

18
                     · Need to turn over to the Trustee the 2019 tax refund of $863.00.

19       THEREFORE, the Trustee objects to confirmation for the foregoing reasons and recommends that this

20 case be dismissed.

21
     DATE: 6/16/20                                         _/s/KATHLEEN A LEAVITT__________________
22                                                         KATHLEEN A. LEAVITT,TRUSTEE

23
                Case 19-17398-btb              Doc 35     Entered 06/16/20 17:24:00                Page 2 of 2



   KATHLEEN A. LEAVITT
 1
   CHAPTER 13 STANDING TRUSTEE
   711 S 4Th Street
 2 Suite 101
   Las Vegas, NV 89101
 3
                                        UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF NEVADA
 4
     IN RE:                                                          CASE NO: BKS-19-17398-BTB
                                                                     Chapter 13
 5
     PERLA MARIA MEREZKO

 6

 7                              Debtor (s)

 8                                           CERTIFICATE OF SERVICE

 9       1. On June 16, 2020, I served the following document(s):

10 TRUSTEE'S OPPOSITION TO CONFIRMATION OF POST-CONFIRMED PLAN - Plan #3
     COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL
11
        2. I served the above-named documents(s) by the following means to the persons as listed
12
     below:
13
        United States mail, postage fully prepaid

14

15
     PERLA MARIA MEREZKO                     PRICE LAW GROUP APC
16   7813 RIVIERA BEACH DRIVE                5940 S RAINBOW BLVD
     LAS VEGAS, NV 89128                     SUITE 3014
                                             LAS VEGAS, NV 89118
17

18 I declare under penalty of perjury that the foregoing is true and correct.

19 Signed on: 6/16/20                                               /s/ Esther Carr
                                                                    An Employee of
20                                                                  Kathleen A. Leavitt
                                                                    Chapter 13 Standing Trustee
21

22

23
